Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the loads" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is replete with indefinite and unclear claim language. The following are some non-limiting examples.
Claim 6, line 4 it is unclear if the “fly support B” is the same as, part of or in addition to the “fly section” claimed in claim 1.
Claim 6, lines 4-5 recites the limitation “the horizontally supported ladder”. There is insufficient antecedent basis for this limitation in the claim. 
With respect to claim 6, line 6, it is unclear if the “vertical force” is the same as “the loads” set forth in claim 1. Claim 6, lines 6- 7, it is unclear if “the ladder which is 
Claim 6, line 7 it is unclear if “base support A” is the same as, part of or in addition to the “base section” in claim 1.
Claim 6, line 8, it is unclear if “supports A and B” are the same as or different from the “fly support B” and line 4, and “base support A” in line 7.
Again, claim 6 is replete with indefinite and unclear claim language. Applicant is required to thoroughly review the claim and make sure all limitations and features are clearly set forth. 
Dependent claims not directly named are rejected for being dependent upon an unclear claim.
Appropriate correction and clarification is required.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2,885,132) in view of Merrill (US 786,658).
Campbell discloses:
Claim 1: An extension ladder (figure 1; col. 1, lines 15 and 58-59) comprising:
a base section (figure 1 is described as showing an extension ladder section; it is understood that an extension ladder would comprise at least two sections, a base section and a fly section) having a right base rail and a left base rail in parallel and spaced relation with the right base rail (figure 1), and base rungs (11) attached to and between the right base rail and the left base rail (figure 1);
 a fly section (figure 1 is described as showing an extension ladder section; it is understood that an extension ladder would comprise at least two sections, a base section and a fly section) having a right fly rail and a left fly rail in parallel in spaced 
While Campbell discloses the ladder construction to be of extension ladder type (col.1, line 15), he does not disclose the well-known brackets of the base section for allowing sliding of the fly section. 
However, Merrill teaches: guide brackets (4, 5; figures 1, 2) attached to the base section (1) which hold the base section and fly section together (figures 1, 2) and allow the fly section to slide relative to the base section (figures 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to provide the extension ladder of Campbell with guide brackets on the base section to hold the base section and fly section together and allow the fly section to slide relative to the base section, as taught by Merrill, as it is an old and well-known practice in the art to slidably connect sections of extension ladders using guide brackets secured to the base section, offerings smooths adjustability while holding the ladder sections in position against one another.




Claim 2: The ladder of claim 1 wherein the right local reinforcement has a top (23) which is adjacent a top flange of the right fly rail (figures 4-6) and a bottom (22) which is adjacent a bottom flange of the right fly rail (figures 4-6), the right fly rail has a left web (left hand side of rail), the top flange attached to the left web and the right web (figures 4-6), the bottom flange connected to the left web and in spaced relation with the top flange (figures 4-6).
Claim 3: The ladder of claim 2 including a first fly rung(of the plurality of fly rungs, the first fly rung extends through the left web and the right local reinforcement (figures 1& 6).
Claim 4: The ladder of claim 3 wherein the right local reinforcement top is a right top flange (23) and the right local reinforcement bottom is a right bottom flange (22), and the right local reinforcement has a middle element (24, 25) attached to and between the right top flange and the right bottom flange (figures 4-6).

Claim 5: Merrill teaches wherein the guide brackets (4, 5) include a right base guide bracket attached to the right base rail and holds the right fly rail (figures 1 & 2).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[Wingdings font/0xE0]Examiner notes that there is a variety of prior art cited on the attached PTO 892, demonstrating the wide array of components that can read on a “local reinforcement”. Examiner asks applicant to review all cited prior art and consider the many different types of reinforcements out there, prior to submitting any potential amended claim language.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634